Citation Nr: 1101876	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include adjustment disorder with anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to December 1968 
and July 1975 to July 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran now resides in Tennessee, so the matter is 
now handled by the RO in Nashville, Tennessee.   

The appeal is expanded from the Veteran's original claim to 
include all acquired psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of a mental illness).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder, to include adjustment disorder 
with anxiety.  The Veteran asserts that as a result of his time 
in service, he developed an adjustment disorder with anxiety.  He 
claims that he currently suffers from anxiety symptoms that are 
like what he experienced during service.

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  The Veteran has 
not yet been provided a VA examination for psychiatric disorders.  
Service treatment records indicate the Veteran was diagnosed with 
adjustment disorder with anxiety in March 1982.  Post-service 
treatment records indicate varying psychological diagnoses, such 
as major depressive disorder, and anxiety disorder.  As the 
record contains numerous diagnoses of various mental conditions 
and an opinion has not yet been obtained regarding whether those 
diagnoses are as likely as not related to the Veteran's active 
service, the Board finds that a remand for an examination is 
necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated treatment records.

2.  Then, afford the Veteran a VA 
examination for acquired psychiatric 
disorders.
 
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should obtain a description from 
the Veteran as to the progression and 
treatment of his claimed disorder.  

The examiner is requested to diagnose all 
current psychiatric disorders, review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed disorder is causally or 
etiologically related to the symptoms 
demonstrated in service.

In providing this opinion, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


